       Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 1 of 23




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

CHURCH MUTUAL
INSURANCE COMPANY,

                              Plaintiff,                             OPINION AND ORDER
       v.
                                                                          19-cv-297-wmc
TRAVELERS CASUALTY
SURETY COMPANY
OF AMERICA,

                              Defendant.


       On May 1, 2016, the Cathedral of St. Sava was destroyed by fire. Insured at the

time by plaintiff Church Mutual Insurance Company, the cathedral was subject to an

indemnity limit of $12,739,000 for its replacement costs. Although paid the policy limits,

the insured, St. Sava Serbian Orthodox Church (“St. Sava”) proceeded to sue Church

Mutual for recommending an inadequate replacement cost limit. Ultimately settling with

St. Sava, Church Mutual then brought this lawsuit, seeking reimbursement for its

settlement costs from defendant Travelers Casualty and Surety Company of America

(“Travelers”) under a professional liability policy (“the Travelers Policy” or “the Policy”).1

       Presently before the court are the parties’ cross-motions for summary judgment.

Specifically, Church Mutual seeks a declaration as a matter of law that: the Travelers

Policy covers St. Sava’s claim; no exclusions apply; and accordingly, Travelers’ refusal to




1
  Plaintiff’s amended complaint alleges that it is incorporated and maintains its principal place of
business in Wisconsin. Defendant is incorporated in Minnesota while maintaining its principal
place of business in Connecticut, and the amount in controversy exceeds $75,000. (See Am. Compl.
(dkt. #23) ¶¶ 1-2, 4.) Accordingly, this court has diversity jurisdiction under 28 U.S.C. §1332.
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 2 of 23




reimburse Church Mutual for its settlement costs under the Policy constitutes a bad faith

breach of an insurance contract. (Pl.’s Br. (dkt. #36) 1.) For its part, Travelers seeks a

declaration as a matter of law that it has no obligation to provide indemnity coverage for

St. Sava’s claim under the Policy, both because there was no initial grant of coverage and

because of an express coverage exclusion. (Def.’s Br. (dkt. #48) 2.) At minimum, Travelers

seeks summary judgment on Church Mutual’s bad faith claim. (Id.)

       The threshold question under the parties’ cross-motions is whether the Travelers

Policy granted coverage to Church Mutual for recommendations of replacement cost limits.

Under the terms of the Policy, the parties agree the answer to this question comes down

to: (1) whether Church Mutual’s valuation of the cathedral’s replacement cost was an act

of “loss control”; or (2) whether the only licensed insurance agent who was involved in the

St. Sava account, Sal Perez, committed a “wrongful act” causing St. Sava’s injury by

participating in Church Mutual’s valuation. As set forth below, the court concludes that

the undisputed facts establish Perez was not a part of the valuation process, but Church

Mutual’s erroneous valuation of the cathedral’s replacement costs was an act of loss

control. While finding an initial grant of coverage, however, the court also concludes that

the claim falls under one of the Policy’s coverage exclusions for “estimate of probable

construction costs.” Having concluded that the claim was excluded from coverage under

the Policy, the court need not consider whether Travelers acted in bad faith. Accordingly,

the court will grant summary judgment in favor of Travelers and against Church Mutual.




                                            2
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 3 of 23




                                   UNDISPUTED FACTS2

    A. The Travelers Policy

       The Travelers Policy was issued by Travelers (“Company”) to Church Mutual

managers and employees (“Insureds”) for the policy period of July 1, 2017, to July 1,

2018. (Schechter Decl., Ex. C (Travelers Policy) (dkt. #50-3).) Of particular relevance to

this case is the Insurance Company Professional Liability Coverage section of the Policy,

which provides in relevant part:

               The Company will pay, on behalf of the Insureds, Loss that
               the Insureds become legally obligated to pay on account of
               any Claim first made against such Insureds, individually or
               otherwise, during the Policy Period, or any applicable
               Extended Reporting Period, for a Wrongful Act occurring
               before or during the Policy Period.

(Id. at 25 (emphases in original).) “Wrongful Act” is defined in the Policy as:

               any actual or alleged error, misstatement, misleading
               statement, act, omission, neglect, or breach of duty, committed
               or attempted by or on behalf of any Insured, in their capacity
               as such, in performing, rendering, or failing to perform or
               render Professional Services.

(Id. at 29 (emphases in original).) “Professional Services” is defined as:

               Professional Services means the following services:
               1. Claim Handling Services;
               2. safety inspections;

2
  These material and undisputed facts are drawn from the parties’ proposed findings and supporting
evidence for the purposes of summary judgment, unless otherwise indicated. In summarizing these
facts, the court has also considered the evidence presented in the Third Declaration of Michael
Crooks (dkt. #70). Although filed after both summary judgment motions were under advisement,
plaintiff moved to include the declaration in support of its motion for summary judgment and in
opposition to defendant’s motion on the grounds that it was “newly discovered.” (See dkt. #69.)
Since defendant had the opportunity to respond to plaintiff’s motion and this evidence, and did
not oppose either, (dkt. #71), that motion is granted.



                                                3
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 4 of 23




              3. loss control;
              4. safety engineering;
              5. premium financing;
              6. insurance consulting and insurance risk management not
              related to the compensated sale of a specific type of Contract
              of Insurance or investment product;
              7. actuarial consulting;
              8. personal injury rehabilitation;
              9. notary services; or
              10. 1. through 9. above on behalf of an insurance or
              reinsurance pool, but only for: (i) a customer or client of such
              pool, or (ii) an owner or beneficiary of, or an insured under, a
              Contract of Insurance issued by such pool.

(Id. at 25 (emphases in original).)

       The Policy also contains an endorsement that expressly adds to the scope of

professional liability coverage for acts of insurance agents and brokers. (Id. at 42.) This

endorsement provides in relevant part:

              The following replaces section II. DEFINITIONS, CC.
              Wrongful Act:
              CC. Wrongful Act means:
              1. any actual or alleged error, misstatement, misleading
              statement, act, omission, neglect, or breach of duty committed
              or attempted by or on behalf of any Insured, in their capacity
              as such, in performing, rendering, or failing to perform or
              render Professional Services; or
              2. an Insurance Agents and Brokers Services Act.

(Id. (emphases in original).) The endorsement defines “Insurance Agents and Brokers

Services Act” as “any actual or alleged error, misstatement, misleading statement, act,

omission, neglect, or breach of duty committed or attempted by any Insured, in their

capacity as a licensed agent or broker, in the sale, placement, or servicing of a Contract of

Insurance.” (Id. (emphasis in original).)

       Finally, the Policy contains the following exclusion:


                                             4
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 5 of 23




              EXCLUSIONS APPLICABLE TO ALL LOSS
              ...
              13. The Company will not be liable for Loss on account of
              any Claim based upon or arising out of any warranty or
              guarantee (express or implied) or estimate of probable
              construction costs.

(Id. at 31 (emphases in original).) Neither the term “loss control” (referred to in the

definition of Professional Services above) nor the term “construction costs” (referred to in

Exclusion 13 above) are defined in the Policy.



    B. Evidence Relating to Meaning of “Loss Control” and “Construction Costs”3

       1. Loss Control

       The Church Mutual website defines “loss control” as “methods taken to reduce the

frequency and/or severity of loss.” (Crooks Decl., Ex. 4 (dkt. #29-4).) Additionally,

Church Mutual’s marketing brochure titled “Risk Control” provides:

              Our exceptionally knowledgeable risk control consultants offer
              expertise in identifying exposures related to:
                      ^Employee safety
                      ^Liability evaluation
                      ^Property protection
                      ^Fire prevention
                      ^Building Valuation
                      ^Automobile fleet practices
              ...
              Establishing replacement cost values helps you select the right
              level of building coverage. We take the time to measure,
              analyze and evaluate your facilities before recommending
              building replacement cost value. As a result, you’ll have the
              information you need to help ensure you are covered in case of
              a loss.



3
  Of course, evidence of the meaning of these terms is only relevant to the extent that common
ordinary meanings are ambiguous as used in the Policy itself. Nevertheless, since offered by the
parties, this extraneous evidence as to the meaning of these terms is noted.

                                               5
        Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 6 of 23




(Crooks Decl., Ex. 7 (dkt. #30-2).) Replacement cost valuation at Church Mutual is done

by its Risk Control Department, which used to be called the “Loss Control Department.”

(Id.)

         Similarly, various publications from Travelers include a heading devoted to “Risk

Control”, with a subsection regarding “insurance to value assessments” to assist customers

in evaluating whether they have sufficient property insurance limits in place to cover

potential losses. (Third Crooks Decl., Ex. A (dkt. #70-1).) For example, a publication

apparently directed at plastics and rubber goods manufacturers provides:

               Risk Control
               Travelers has been in the loss prevention business since 1904
               with our Risk Control consultants having an average tenure of
               over 20 years. We have the experience and technical
               proficiency that can help plastics and rubber goods
               manufacturers assess and manage their risk. Areas of
               specialization include:
               Property protection
               • Sprinkler system plan reviews to help protect your property.
               • Insurance to Value (ITV) assessments which can help
               customers evaluate whether they have sufficient property
               insurance limits in place.

(Id. at 7.)


        2. Construction Costs

        Todd Blachier, who manages Church Mutual’s risk control department, testified

that he understands “construction costs” to mean the walls of the building, and

“replacement cost” to include the construction quality of the building and everything that

is encompassed within the building above standard construction, such as stained glass,

organs, or fireplaces. Karen Sundquist, Church Mutual’s Underwriting Supervisor, likewise


                                             6
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 7 of 23




testified that construction costs include the base building materials, and is only one part

of the replacement cost valuation.



   C. Underlying St. Sava Litigation

       Sal Perez is a licensed insurance agent. He was the primary point of contact between

Church Mutual and St. Sava.          His general duties included making contact with a

prospective insured, gathering information from the prospective insured, and taking photos

and measurements of the building to be insured, then entering that information into a

computer program to get the value of the building.

       As defendant points out, however, there is no evidence in the record indicating that

Perez performed any valuation duties with respect to the St. Sava policy. To the contrary,

Perez specifically testified that he never prepared a valuation report for the St. Sava account,

and he did not have input into the replacement cost value for St. Sava. (Perez Dep. (dkt.

#32-1) 63:17-24, 123:10-124:5.) As a general matter, Perez explained that a risk control

department employee at Church Mutual would perform the valuation report if they

conducted the inspection. (Id. at 63:3-5.)

       In the case of the Cathedral of St. Sava, Perez further attests that the initial

replacement value set for the Church Mutual policy was based on the previous insurance

carrier’s valuation. (Def.’s Supp. PFOFs (dkt. #65) ¶ 155a.) Then, on or about January

2009, Dennis Checksfield, a Church Mutual Risk Control Consultant, who is not a licensed

agent or broker, visited the cathedral to perform a risk control survey. In that survey,

Checksfield took measurements of the cathedral to determine the area and perimeter of

the building.
                                               7
       Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 8 of 23




       After his survey, Checksfield or someone in the Church Mutual office input the

information and zip code for the cathedral into software called “Commercial Express” (also

known as “CoreLogic”). This software runs calculations based off of the information

inputted and the zip code of the building, resulting in a “Valuation Detailed Report”

(“VDR”). The software also maintains a record of the cost estimate for a property when

the information is first put into the system, then at each subsequent renewal the software

would re-calculate that information to bring it current for inflation, deflation, or cost of

materials. (Def.’s Supp. PFOFs (dkt. #65) ¶ 90.)

       As a result, Church Mutual does not directly re-calculate the amounts in the VDR,

but rather relies on the software to generate that number based on information previously

entered, which is then utilized by the underwriting department of Church Mutual to

provide a current estimated cost of replacement. In 2013, the software generated a VDR

for the Cathedral of St. Sava, calculating the estimated replacement cost at that time to be

$15,718,941. David Chartier, who is not a licensed agent or broker, was the underwriter

at Church Mutual responsible for the St. Sava policy, including setting the insurance limit

and preparing “Renewal Offer Forms” (“ROFs”) for St. Sava. Accordingly, it was Chartier

who took the $15,718,941 figure from the 2013 VDR and applied the 80% co-insurance

on the 2013 coverage rider to arrive at the $12,739,000 indemnity limit for the Cathedral

of St. Sava. This limit of insurance was in effect from August 4, 2013, through August 4,

2016, and thus was the effective limit at the time of the May 2016 fire.4


4
  Insurance Agent Perez did attest that his practice was to pass along these ROFs to St. Sava, which
listed the building value/limit of liability. Perez explained that his practice was to read each ROF
to the insured, then allow for an opportunity to comment.

                                                 8
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 9 of 23




       Specifically, the Declaration page of the Church Mutual policy issued to St. Sava in

effect at that time states:




(Crooks Decl., Ex. 24 (dkt. #35-3).)

       While Church Mutual accepted coverage for the cathedral’s loss by fire and paid

the full indemnity limit, St. Sava claimed that the actual replacement cost was in excess of

$60,000,000, and so on July 30, 2018, it served a complaint on Church Mutual alleging

that the limit was “woefully inadequate.”           (Pl.’s PFOFs (dkt. #57) ¶ 5.) St. Sava’s

complaint     asserted   three   causes   of   action   for   (1)   negligence,   (2)   negligent

misrepresentation, and (3) breach of contract. (Id. ¶ 21.) In particular, the complaint

alleged:


       •    Sal Perez, an agent for the sale of the Church Mutual policy, dealt with St.
            Sava to place coverage.

       •    “[G]iven the special relationship between St. Sava and Church Mutual,
            Church Mutual was negligent in failing to properly advise St. Sava as to what
            would be sufficient limits of insurance to ensure that St. Sava could replace the
            Cathedral in the event of a catastrophic event like the Fire.” (Crooks Decl.,
            Ex. 1 (St. Sava v. Church Mutual complaint) (dkt. #29-1) 4.)

                                                9
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 10 of 23




       •   “Had Church Mutual properly advised St. Sava as to the replacement costs of
           the Cathedral, St. Sava would have been entitled to additional insurance
           proceeds in excess of, but no less than, $47,000,000.” (Id. at 10.)

       Travelers accepted the duty to provide Church Mutual’s costs of defense with a

reservation of rights as to its obligation to cover Church Mutual’s ultimate loss. On April

2, 2019, the St. Sava lawsuit was successfully mediated, resulting in a final settlement

and dismissal of the claims. Travelers attended this mediation and agreed that the

settlement was reasonable.



                                         OPINION

       Summary judgment is appropriate if the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). The court must view all facts and draw all inferences in the

light most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). Where, as here, a court is faced with cross-motions for summary judgment,

it must take care to apply the proper standard to each motion. Esee Hotel 71 Mezz Lender

LLC v. Nat'l Ret. Fund, 778 F.3d 593, 603 (7th Cir. 2015). Here, the court will begin with

defendant’s motion, construing the evidence in the                light   most favorable to

plaintiff. Because even under that “sympathetic reading of the record,” no finder of fact

could reasonably rule in plaintiff’s favor, the court need not specifically address plaintiff’s

motion. Id.



I. Standards for Interpreting Insurance Contracts

       Under Wisconsin law, “the construction of language in an insurance policy . . . is a


                                              10
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 11 of 23




question of law, appropriately disposed of on a summary judgment motion.” Burgess v. J.C.

Penney Life Ins. Co., 167 F.3d 1137, 1139 (7th Cir. 1999).        “An insurance policy is

construed to give effect to the intent of the parties as expressed in the language of the

policy.” Folkman v. Quamme, 2003 WI 116, ¶ 12, 264 Wis. 2d 617, 665 N.W.2d 857.

Thus, when interpreting the policy, a court may consider “the apparent object or purpose

of the insurance, the subject matter of the insurance, the situation of the parties and the

circumstances surrounding the making of the contract.” Emps. Health Ins. v. Gen. Cas. Co.

of Wisconsin, 161 Wis. 2d 937, 946, 469 N.W.2d 172, 175 (1991). If the language is

ambiguous, it must be construed in favor of coverage. Mercado v. Mitchell, 83 Wis. 2d 17,

25, 264 N.W.2d 532 (1978) (“[W]hen ambiguous language appears in an insurance

contract, we must construe the ambiguity in favor of the insured and against the insurance

company that drafted the ambiguous language.”).

       Still, where a policy’s language is plain and unambiguous, a court must simply apply

it as written. Folkman, 2003 WI 116, ¶ 13. Moreover, ambiguity does not arise merely

because material terms are undefined in the policy. Welter v. Singer, 126 Wis. 2d 242, 248,

376 N.W.2d 84 (Ct. App. 1985). Rather, words in a policy are given their common and

ordinary meaning. Sawyer v. W. Bend Mut. Ins. Co., 2012 WI App 92, ¶ 11, 343 Wis. 2d

714, 821 N.W.2d 250. Finally, if a word “is susceptible to more than one reasonable

meaning, it is considered ambiguous and should be construed in favor of coverage.” Id. ¶

15.

       An insurer’s duty to indemnify is narrower than its duty to defend. Hoffman, LLC

v. Cmty. Living Sols., LLC, 2011 WI App 19, ¶ 11, 331 Wis. 2d 487, 795 N.W.2d 62. In


                                            11
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 12 of 23




particular, “[w]hile the duty to defend arises from allegations contained in the [underlying]

complaint, the duty to indemnify must be supported by fully developed facts.” Id; see also

Emps. Mut. Cas. Co. v. Horace Mann Ins. Co., 2005 WI App 237, ¶ 13, 287 Wis. 2d 418,

707 N.W.2d 280 (“The duty to indemnify ultimately requires a finding of actual

coverage.”).   The parties agree that the coverage issue in the present case concerns

Travelers’ duty to indemnify, and so a finding of actual coverage is required for Church

Mutual to prevail, rather than just examining the “four corners” of St. Sava’s complaint.



II. Coverage

       As modified by the Insurance Agents and Brokers Services Act Endorsement, the

Travelers Policy provides coverage for claims made against the insured for any wrongful

acts, which is defined in relevant part as any error committed by the insured in performing

or failing to perform professional services or an insurance agents and brokers services act.

As set forth above, “professional services” is defined to include, inter alia, “loss control.”

Here, Church Mutual argues that St. Sava’s claim arose out of its performance of loss

control services -- specifically, estimating the cost of replacing the cathedral. Alternatively,

Church Mutual argues that the claim arose out of Sal Perez’s “wrongful acts” in adopting

that estimate as its insurance agent. Both arguments are addressed below.



   A. Loss Control

       Principally, Church Mutual argues that it provided “loss control services” in setting




                                              12
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 13 of 23




the replacement cost value of the cathedral.5 The Travelers Policy does not define “loss

control,” although the parties agree that Church Mutual defines loss control as “methods

taken to reduce the frequency and/or severity of loss.” (Def.’s Reply to Pl.’s Resp. to PFOFs

(dkt. #67) ¶ 109.) Moreover, Travelers “agrees with Church Mutual’s definition.” (Def.’s

Reply (dkt. #66) 19 (emphases omitted).) Finally, that definition appears to comport with

the common and ordinary use of the phrase in a variety of insurance contexts. See, e.g.,

Loss Control, Int’l Risk Management Inst., Inc., https://www.irmi.com/term/insurance-

definitions/loss-control (last accessed March 31, 2021) (defining loss control as “a risk

management technique that seeks to reduce the possibility that a loss will occur and/or

reduce the severity of those that do occur”); Insurance Loss Control, Investopedia,

https://www.investopedia.com/terms/i/insurance-loss-control.asp (last accessed March 31,

2021) (“loss control is a set risk management practices designed to reduce the likelihood

of a claim being made against an insurance policy”);                  Loss Control, Safeopedia,

https://www.safeopedia.com/definition/409/loss-control-health-safety-and-environment

(last accessed March 31, 2021) (“Loss control is the proactive measures taken to prevent

or reduce loss evolving from accident, injury, illness and property damage.”); Loss Control /

Risk Management, Parker Smith & Feek, https://www.psfinc.com/loss-prevention-safety/

(last accessed March 31, 2021) (“the traditional definition of loss control (or ‘risk control’)




5
  Notably, Church Mutual does not argue that the valuation was a professional service related to
“insurance consulting” under the Policy. This is likely because it tried to argue in an earlier,
unrelated case that its appraisal of a church was an “insurance consultation service,” a position
which the District Court for the Eastern District of Pennsylvania rejected. See Oxford Presbyterian
Church v. Church Mut. Ins. Co., No. CIV. A. 90-3613, 1991 WL 22061, at *1-3 (E.D. Pa. Feb. 19,
1991).

                                               13
     Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 14 of 23




[i]s a collection of methods used to identify and correct the fundamental and underlying

causes     of   loss”);      What        is   LOSS      CONTROL?,     The     Law    Dictionary,

https://thelawdictionary.org/loss-control/ (last accessed March 31, 2021) (“To reduce the

frequency or severity of losses, human, engineering, and risk management practices are

employed as a multi-disciplinary approach.”); Loss Control Services, SafetyResources,

https://www.safetyresources.com/loss-control-services (last accessed March 31, 2021)

(“Loss control is a risk management technique that seeks to reduce the possibility that a

loss will occur and reduce the severity of those that do occur.”); Guide for Loss Control/Risk

Management                Evaluations,             Texas         Dep’t          of         Ins.,

https://www.tdi.texas.gov/commercial/lcguide.html#definition (last accessed March 31,

2021) (“Loss control is a risk management technique that seeks to reduce the possibility

that a loss will occur and reduce the severity of those that do occur.”).

         The parties do not agree, however, whether property valuation for purposes of

setting a policy coverage limit is itself a “method taken to reduce the frequency and/or

severity of loss.” According to Travelers, property valuation neither reduces the frequency

of losses nor the severity of loss, as a valuation and concomitant insurance limit only

benefits an insured after the loss.           (Def.’s Opp’n (dkt. #56) 7.)   As Travelers would

characterize the relevant events, the valuation of the St. Sava cathedral was not an act of

loss control because “if the St. Sava Policy’s limit of liability had been sufficient to cover

the reconstruction of the building in its entirety, it would not have prevented the Cathedral

from being entirely destroyed or reduced the chances that a fire would occur.” (Id.) Church

Mutual, for its part, argues that its employees worked with St. Sava “to reduce the severity


                                                   14
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 15 of 23




of losses that could occur -- such as loss of millions of dollars due to inadequate policy

limits.” (Pl.’s Br. (dkt. #36) 19.) Church Mutual’s argument is bolstered by the some of

the evidence it presented. In particular, material published by both Church Mutual and

Travelers show that property valuation is a service frequently offered under the rubric or

context of “risk control.”6

        Both parties’ arguments are reasonable, and they reveal the ambiguity in the phrase

loss control as a form of professional services covered by the Policy. See Donaldson v. Urb.

Land Interests, Inc., 211 Wis. 2d 224, 231, 564 N.W.2d 728 (1997) (“words or phrases in

an insurance policy are ambiguous if, when read in context, they are susceptible to more

than one reasonable interpretation”). Because of this ambiguity, the court must construe

the Policy in favor of coverage. Id.

        Travelers argues that Church Mutual’s interpretation would result in coverage for

any activity of an insurance company that reduces the financial impact from an insured’s

loss. Church Mutual’s interpretation, Travelers urges, would mean that the mere issuance

of insurance coverage to a customer alone would be an act of “loss control,” as it would

reduce the severity of the customer’s financial impact from a loss. However, this argument

ignores that coverage only extends to professional services actually provided, so that in a

case like this, liability did not arise out of issuance of the policy, but rather out of the

insurance company undertaking the additional professional service of estimating




6
 Church Mutual represents that it uses the terms “loss control” and “risk control” interchangeably.
(Pl.’s Br. (dkt. #36) 10.) Travelers does not object to this definition, and indeed cites to a definition
of loss control by the International Risk Management Institute which states that loss control is
“[a]lso known as risk control.” (Def.’s Br. (dkt. #48) 21.)

                                                  15
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 16 of 23




replacement costs.    Regardless, it is incumbent on the insurer to make explicit what

professional services are covered or, if certain risks of such services are too great to insure,

to exclude then expressly as in the case of Exclusion 13, which excludes from coverage any

claim arising out of an estimate of probable construction costs.



   B. Insurance Agents and Brokers Services Act Endorsement

       Alternatively, Church Mutual argues that coverage attaches under the Insurance

Agents and Brokers Services Act Endorsement to the Travelers Policy. As noted above, the

Policy provides coverage for claims made against the insured for any wrongful acts, while

the endorsement expands that definition of “wrongful act” to include certain acts by

insurance agents.

       According to Church Mutual, its licensed insurance agent, Sal Perez, committed a

wrongful act within the meaning of this endorsement, and so provides coverage under the

parties’ policy. To make this argument, Church Mutual relies heavily on the allegations in

St. Sava’s underlying complaint. As noted above, however, an insurer’s duty to indemnify

under Wisconsin law requires a finding of actual coverage, not on mere allegations in an

underlying claim alone. Hoffman, LLC, 2011 WI App 19, ¶ 11; Emps. Mut. Cas. Co., 2005

WI App 237, ¶ 13. The undisputed facts proffered in the present record show that agent

Perez played only a limited role in St. Sava’s claim against Church Mutual, which in no

way caused a loss actually covered by the Travelers Policy.

       In particular, Perez testified and the undisputed records confirms that he never

compiled information nor prepared any valuation report for St. Sava’s policy much less

provided input into the replacement cost value assigned to the cathedral by Church
                                              16
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 17 of 23




Mutual. Instead, the undisputed evidence establishes that the original valuation generally

and the 2013 updated valuation in particular, was determined by other Church Mutual

employees.    In particular, Church Mutual’s Risk Control Consultant Checkfield took

measurements of the cathedral in 2009 and entered them into its CoreLogic computer

program.     That program then saved these inputs and would generate a VDR for the

cathedral, which would periodically be brought up-to-date by the same program based on

cost variables and inflation, which were then shared with St. Sava as the insured. Indeed,

there is no dispute that in 2013, the CoreLogic program generated a VDR for St. Sava’s

cathedral of $15,718,941. Chartier then took this estimate and applied the 80% co-

insurance to arrive at the $12,739,000 declared limit under the Policy.                Neither

Checksfield nor Chartier are licensed agents or brokers, and Church Mutual has produced

no evidence showing that its licensed agent Perez took any part in this valuation process.

       While the evidence shows Perez did pass on an ROF that included the estimated

replacement cost and limit of liability to St. Sava, this administerial step is not enough to

trigger actual coverage for a “wrongful act” under the Travelers Policy, since Chartier, and

not Perez, was responsible for preparing the ROF. Thus, Church Mutual has produced no

evidence showing that its agent, Perez, had any responsibility related to the limit of liability

in the original valuation on or in subsequent ROFs, other than simply passing them on to

St. Sava. Accordingly, Perez’s wrongful acts, if any, were not the proximate cause of St.

Sava’s claim against Church Mutual and cannot be the basis for coverage under the

Travelers Policy.




                                              17
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 18 of 23




III. Exclusion

       While the court concludes that there was an initial grant of coverage under the

Travelers Policy arising out of Church Mutual’s loss control services, Exclusion 13 appears

to preclude coverage. As noted above, this exclusion states in relevant part:

              EXCLUSIONS APPLICABLE TO ALL LOSS . . . The
              Company [Travelers] will not be liable for Loss on account of
              any Claim based upon or arising out of any warranty or
              guarantee (express or implied) or estimate of probable
              construction costs.

(The Travelers Policy (dkt. #50-3) 31 (emphases in original).)

       This exclusion is a species of a “common exclusion” in professional liability policies

that exempts coverage for any claim “based upon, arising out of, attributable to, directly or

indirectly resulting from express warranties or guarantees.”          4 Bruner & O'Connor

Construction Law § 11:535. As such, the exclusion is “the embodiment of the concept

that professional liability policies insure professionals against the risks of failing to meet a

standard of care rather than guaranteeing or warranting a particular result.” Id. This is

because, in general, “warranty liability imposes a higher duty than the implied promise to

exercise reasonable care required of members of the insured's profession.”          Id. Thus,

“[t]here is no coverage for the professional's assumption of liability due to giving a warranty

or guaranty. There is, however, coverage if the warranty or guaranty is breached because

of a failure to meet the professional's standard of care.” Id.

       Case law interpreting this particular kind of exclusion is somewhat limited. See 4

Law and Prac. of Ins. Coverage Litig. § 45:45 (“Few courts have considered the scope and

effect of the cost estimate exclusion. There is little relevant case law, presumably because


                                              18
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 19 of 23




when faced with the apparently clear language of the exclusion, third-party claimants have

not seriously attempted to challenge the application of the exclusion.”). The lack of

relevant case law is evidenced by the parties’ reliance on the same two cases to support

their relative positions.

       In the first of these cases, Comstock Ins. Co. v. Thomas A. Hanson & Assocs., Inc., 77

Md. App. 431, 447, 550 A.2d 731 (1988), an engineering firm sought coverage under its

professional liability insurance policy after being adjudged to have erred in determining the

design and cost estimate for construction of a motel. The policy at issue contained an

exclusion which stated that “[t]his policy does not apply to express warranties or

guarantees, estimates of probable construction or cost estimates being exceeded.” Id. at

437. The Maryland Court of Appeals in Comstock held that the exclusion did not preclude

liability, explaining:

               At most, we believe, the exclusion would cover mistakes in the
               preparation of the estimate itself -- errors in estimating the
               quantity or quality of materials that will be needed, or in
               applying or estimating component costs, or in arithmetic or
               other aspects of calculating or constructing the estimate. But if
               the overrun results from an underlying defect in either design
               or other basic engineering work, the exclusion would not apply.
               That kind of negligence is precisely what the policy was
               intended to cover, even if its effect is a cost overrun.

Id. at 448.

       The second case relied on by both parties in this suit is McMahan & Baker, Inc. v.

Cont'l Cas. Co., 68 Wash. App. 573, 843 P.2d 1133 (1993). In McMahan, a structural

engineering firm sought coverage under its professional liability insurance for an action

brought against it by a third party claiming that the engineer had failed to apply the proper


                                              19
     Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 20 of 23




analytical methods in arriving at a particular damage appraisal amount. Id. at 1136. Citing

Comstock, the Washington State Court of Appeals, concluded that:

               The gravamen of [the third party’s] complaint against [the
               engineering firm] was not that the engineer had made an
               estimating error in preparing or calculating the cost estimate,
               for example by specifying improper materials or an improper
               quantity of materials, or by improperly determining
               component costs. Rather, the [third party] alleged negligence
               in failing to apply appropriate engineering methodologies and
               analyses to determine the true extent of the damage. The claim
               was in essence one alleging negligence in basic engineering
               work, precisely what the policy was designed to cover.

Id. at 1137.

       Unlike Comstock and McMahan, defendant here argues that “Church Mutual’s

negligence was solely in estimating the replacement cost, which resulted in an inadequate

property limit for the Cathedral. Thus, the challenged conduct involves mistakes in the

preparation of an estimate of probable construction costs, precisely the type of conduct

that Comstock and McMahan held would be excluded.” (Def.’s Opp’n (dkt. #48) 19.) On

the other hand, plaintiff contends “an analysis of the allegations set forth in St. Sava’s

complaint makes it clear [that] the claim against Church Mutual arises out of the advice

given, or lack thereof, and alleged misrepresentations made by Church Mutual to St. Sava,

not out of any warranty, guarantee or estimate of probable construction costs.” (Pl.’s Br.

(dkt. #36) 24.) In particular, plaintiff explains that while “St. Sava did contend that the

replacement cost limits were ‘woefully inadequate,’ . . . its claim was that the valuation

advice given was wrong.” (Id. (emphasis in original).)

       The question is a close one, but again turns on the question of actual, as opposed

to alleged, coverage, or in this case actual exclusion. Emps. Mut. Cas. Co., 2005 WI App. ¶

                                             20
     Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 21 of 23




13. Certainly, if St. Sava’s allegation that the proper replacement cost of the cathedral was

over $60 million were true, then Church Mutual’s $12 million estimate would appear to

be the product of more than a mere estimating error. Such a difference implies some gross

negligence or recklessness in the methodology of calculating the replacement cost.

However, these inferences are all built on the allegations in the St. Sava complaint, which

plaintiff cannot rely on at this stage for reasons previously addressed. See Hoffman, LLC,

2011 WI App 19, ¶ 11 (“While the duty to defend arises from allegations contained in the

[underlying] complaint, the duty to indemnify must be supported by fully developed

facts.”). Here, plaintiff has proffered no facts that convincingly show its $12 million

replacement cost estimate resulted from some underlying professional negligence, nor even

to show what the actual replacement cost should have been. Without this evidence, the

court is left to conclude that the claim falls under the exclusion as nothing more than an

estimate of probable construction costs.

       Plaintiff also argues unpersuasively that the valuation of the cathedral was not an

“estimate of probable constructions costs.” According to plaintiff, “construction costs”

include only the walls, while “replacement cost” includes additional aspects such as the

construction quality and everything that is encompassed within the building above the

standard construction. (Pl.’s Br. (dkt. #36) 11.) To support this position, they cite only

to the testimony from their own employees. However, this narrow definition is contrary

to the common and ordinary meaning of “construction” and “cost.” See Construction,

Black’s Law Dictionary (11th ed. 2019) (defining “construction” as “the act of building by

combining or arranging parts or elements; the thing so built”); Costs, Black’s Law


                                             21
      Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 22 of 23




Dictionary (11th ed. 2019) (defining “costs” as “the amount paid or charged for

something”); Construction Cost, Dictionary of Architecture and Construction 249 (4th ed.,

Cyril M. Harris ed., 2006) (defining “construction cost” as “[t]he cost of all the

construction         portions           of      a         project”)          available      at

https://civilenglineering.files.wordpress.com/2014/10/dictionary-of-civil-

engineering.pdf. Moreover, considering the overall context of the Policy the court can

discern no reason why “construction costs” would be limited to only certain aspects of

construction.



IV. Bad Faith

       Because the court concludes that plaintiff’s claim is not covered under the Policy,

plaintiff’s bad faith claim must be dismissed under Wisconsin law, since “[t]o show a claim

for bad faith, a plaintiff must show the absence of a reasonable basis for denying benefits

of the policy and the defendant's knowledge or reckless disregard of the lack of a reasonable

basis for denying the claim.” Anderson v. Cont'l Ins. Co., 85 Wis. 2d 675, 271 N.W.2d 368

(1978). Here, by concluding that plaintiff is not entitled to coverage, the court necessarily

finds that defendant had a reasonable basis for denying benefits. As reflected above, even

if the court had found coverage, here, the question is close enough that no reasonable trier

of fact could find Travelers acted in bad faith by accepting its duty to defend while reserving

its right to dispute actual coverage.



                                             ORDER

       IT IS ORDERED that:


                                              22
Case: 3:19-cv-00297-wmc Document #: 79 Filed: 04/06/21 Page 23 of 23




 1) Defendant’s motion for summary judgment (dkt. #37) is GRANTED.

 2) Plaintiff’s motion for summary judgment (dkt. #27) is DENIED.

 3) Plaintiff’s unopposed motion for leave to file a declaration (dkt. #69) is
    GRANTED.

 4) The clerk of court is directed to enter judgment in defendant’s favor and close
    this case.

 Entered this 6th day of April, 2021.




                                    BY THE COURT:

                                    /s/
                                    __________________________________
                                    WILLIAM M. CONLEY
                                    District Judge




                                        23
